Fourth Court of Appeals
                                           San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-13-00069-CV

    TARRANT COUNTY DEMOCRATIC PARTY; Steve Maxwell, In His Official Capacity as
    Chair of the Tarrant County Democratic Party; Texas Democratic Party; and Gilberto Hinojosa,
                   In His Official Capacity as Chair of the Texas Democratic Party;
                                              Appellants

                                                          v.

                   John STEEN, 1 in his official capacity as Secretary of State of Texas,
                                                 Appellee

                       From the 345th Judicial District Court, Travis County, Texas
                                   Trial Court No. D-1-GN-09-00172
                          The Honorable Amy Clark-Meachum, Judge Presiding

         BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the portion of the trial
court’s judgment that denies Appellants Tarrant County Democratic Party and Texas Democratic
Party their attorney’s fees incurred in the Brimer suit.
         We RENDER JUDGMENT awarding attorney’s fees of $15,953.91 to Tarrant County
Democratic Party and $10,632.57 to Texas Democratic Party as reimbursement for their Brimer
suit attorney’s fees, and award each postjudgment interest accruing from the date of the trial court’s
final judgment at the statutory rate until paid in full. See TEX. FIN. CODE ANN. §§ 304.003, .005
(West 2006); Phillips v. Bramlett, 407 S.W.3d 229, 239 (Tex. 2013).
       We AFFIRM the portion of the trial court’s judgment that denies Appellants’ claims for
attorney’s fees in the instant suit.
       We tax costs of this appeal against Appellee John Steen, or his successor, in his official
capacity as Secretary of State of Texas.




1
    Nandita Berry was sworn in as Texas Secretary of State on January 7, 2014.
                                                        04-13-00069-CV


SIGNED February 19, 2014.


                             _____________________________
                             Patricia O. Alvarez, Justice




                            -2-